Citation Nr: 0703594	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  That decision granted service 
connection for PTSD and for bilateral hearing loss and 
assigned a 30 percent disability evaluation and a 
noncompensable evaluation, respectively, effective from July 
29, 2004.  A hearing was held on June 6, 2006, in Boston, 
Massachusetts.  A transcript of the hearing testimony is in 
the claims file.

Additional evidence has been received, namely VA medical 
records, which were not previously considered by the RO.  
However, the veteran and his representative indicated at his 
June 2006 hearing that the veteran wished to waive the RO's 
initial consideration of the evidence.  Therefore, the Board 
will consider this newly obtained evidence and proceed with a 
decision in this case.

The veteran's appeal originally included the issue of 
entitlement to service connection for residuals of a knife 
wound of the right long finger.  However, in his August 2002 
VA Form 9, the veteran stated that he was only appealing the 
issues of entitlement to a higher initial evaluation for PTSD 
and for bilateral hearing loss.  As such, the veteran has not 
filed a substantive appeal for the issue of service 
connection for a right long finger disability. See 38 C.F.R. 
§ 20.202.  Accordingly, that issue no longer remains in 
appellate status and no further consideration is required.

The issue of entitlement to a higher initial evaluation for 
bilateral hearing loss will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO sent the veteran a letter in August 2004 
in connection with his claim for service connection.  
However, the Board acknowledges that the RO did not provide 
the veteran with notice of the information or evidence needed 
to substantiate his claim for a higher initial evaluation 
prior to the initial rating decision in December 2004, which 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation effective from July 29, 2004.  The 
veteran filed his notice of disagreement (NOD) in May 2005 in 
which he disagreed with the initial evaluation assigned for 
his PTSD.  Thus, the appeal of the assignment of the initial 
evaluation arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.  Nevertheless, 
the RO did send the veteran a letter in June 2006 in 
connection with the issue of a higher initial evaluation.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

Even though notice provided to the veteran was not given 
prior to the first AOJ adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board. 
Viewed in such context, the notification after the decision 
that led to this appeal did not compromise the essential 
fairness of the adjudication. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004).  The veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal 
will not result in any prejudice to the veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the June 2006 letter explained 
that a disability rating can be changed if there were changes 
in the service-connected condition.  It was noted that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Federal Regulations, Part 4.  The letter 
also explained that VA considered the nature and symptoms of 
the condition; the severity and duration of the symptoms; 
and, the impact of the condition and symptoms on employment.  
Additionally, the July 2005 statement of the case (SOC) as 
well as the January 2006 supplemental statement of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  In fact, 
the July 2005 SOC provided the veteran with the schedular 
criteria used to evaluate his service-connected PTSD, namely 
Diagnostic Code 9411.

In addition, the RO notified the veteran in the August 2004 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide. Specifically, the 
August 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
informed the veteran that it was his responsibility to ensure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  The June 2006 letter informed him 
that the decision in the case of Dingess/Hartman v. Nicholson 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The June 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
He was also afforded a VA examination in September 2004, and 
he was provided the opportunity to testify at a June 2006 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to a higher initial evaluation for his PTSD.  The 
September 2004 VA examiner indicated that the veteran had 
major social isolation and a restricted range of affect and 
expression.  His memory function for events was somewhat 
impaired, and he had major mood variations as well as an 
exaggerated startle response with rage reactions.  The 
examiner also noted that the veteran had intrusive thoughts 
and panic attacks.  

In addition, a VA social worker submitted a letter in 
November 2005 in which he indicated that the veteran's PTSD 
had escalated to the point of intolerance and that he 
displayed bouts of irritability, impulsive behavior, and 
unprovoked outbursts of anger.  It was also noted that he was 
taking prescription medication for his PTSD.  The same VA 
social worker submitted another letter in March 2006 wherein 
he stated that the veteran had become more unproductive in 
his daily activities and experienced panic attacks a few 
times per week.  It was noted that he suffered from 
significant periods of disorientation due to the impairment 
of his short term and long term memory, and that his 
motivation and desire to live had become one of dread due to 
anticipation with anxiety and reluctance.  The VA social 
worker also commented that the veteran's recurrent nightmares 
caused chronic sleep impairment, which affected his abstract 
thinking skills, and he isolated himself.  The VA social 
worker diagnosed the veteran with chronic and severe PTSD in 
both of his letters and also opined that he had significant 
limits in his ability to function both socially and 
occupationally due to his PTSD.

The veteran has been evaluated as having a Global Assessment 
of Functioning (GAF) score between 42 and 57.  A GAF score 
between 41 and 50 reflects serious symptoms, such as suicidal 
ideation, severe obsessional rituals, or the inability to 
maintain employment.  A GAF score between 51 and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  

When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent disability evaluation. 38 C.F.R. § 4.7.  Accordingly, 
the Board concludes that an initial evaluation of 50 percent 
for PTSD is warranted.  The benefit of the doubt is resolved 
in the veteran's favor. See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.130, Diagnostic Codes 9411.

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show the veteran to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or 
worklike setting); and inability to establish and maintain 
effective relationships.  

The September 2004 VA examiner noted that the veteran's 
speech was within normal limits and that he was oriented to 
time, place, and person, and VA medical records dated between 
August 2005 and October 2006 indicate that the veteran did 
not have suicidal ideation, homicidal ideation, 
hallucinations, or delusions.  It was also noted in August 
2005 that he was not overtly delusional and that his thought 
process was coherent and goal oriented.  

In addition, VA medical records dated in September 2005 
describe the veteran as being well groomed, and his speech 
was fluent with normal rate and volume.  He was grossly 
intact cognitively, and his insight and judgment were also 
intact.   Moreover, VA medical records dated in May 2006 
documented the veteran as having a neat appearance with 
appropriate and cooperative behavior.  His speech was normal, 
and his insight and judgment were once again intact.  There 
was no evidence of a thought disorder, delusions, paranoia, 
suicidal ideation, homicidal ideation, hallucinations, or 
perceptual disturbances. 

The veteran testified at his June 2006 hearing that he was 
currently employed at a full time job, and VA medical records 
dated in January 2006 also indicated that he was employable.  
Although it appears the veteran has had some difficulties on 
the job, including forgetful behavior and panic attacks, 
which were apparently implicated in a work violation in 
December 2005, the panic attacks are not continuous and the 
overall disability picture appears to be most consistent with 
the criteria for a 50 percent evaluation.  Therefore, the 
Board concludes that an initial evaluation in excess of 50 
percent is not warranted during the initial rating period.  
The veteran, of course, may apply to reopen his claim for 
increased compensation at any time.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected PTSD has not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted.


REMAND

As discussed, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in September 2004 in connection with his claim 
for service connection for bilateral hearing loss.  Following 
the grant of service connection by the RO in a December 2004 
rating decision, the veteran expressed his disagreement with 
the disability evaluation assigned his service-connected 
bilateral hearing loss.  The veteran's representative 
contended at the June 2006 hearing before the Board that the 
veteran's bilateral hearing loss was worse than reported at 
the time of the September 2004 VA examination.  VA medical 
records dated in June 2005 indicate that the veteran was 
subsequently prescribed hearing aids.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
a current VA examination is in order to assess the veteran's 
service-connected bilateral hearing loss.  

As the issue of entitlement to a higher initial evaluation 
for bilateral hearing loss is being remanded for a VA 
examination, the RO will have the opportunity to notify him 
of what the evidence must show to establish his claim for a 
higher initial evaluation and submit any evidence in his 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for bilateral hearing loss.  The letter 
should inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim. The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date.  

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hearing loss for rating 
purposes.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.   

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


